DETAILED ACTION
This Office Action is in response to Applicant Arguments/Remarks filed on 12/30/2020. 
In the remarks, claim 17 has been amended; claims 1, 11 and 17 are independent claims. Claims 1-20 have been examined and are pending in this application.
This application is a continuation of application No.: 16/212,026, filed on Dec. 6, 2018, now patented US 10,504,314.
Examiner withdraws 35 U.S.C. 101 rejection to claims 17-20 due to the claims amended by the applicant.
Applicant's arguments have been fully considered and they are persuasive. Therefore the rejections of claims have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to a system may facilitate distributed ledger technology (DLT) record based (for example, blockchain-based) voting. A voter may distribute vote-value to answers using committed tokens that bind the voter to a particular 
With examiner’s thorough search, the closest prior is Su Guiyang (hereinafter Su), CN 107146318, see the attached translation.
Su discloses a kind of ballot system based on ideal money, including：Registration Module, vote module and statistical module, wherein：Registration Module sets polling address of the address as each candidate item of transferring accounts of ideal money, and registers voter and its corresponding ballot account；Vote module reads the candidate item of voter's selection, in the polling address that the ideal money in the ballot account of voter is transferred to the candidate item of its selection；Statistical module extracts the record of transferring accounts of all candidate items, obtain effective gained vote of voter's sum, polling hours, number of valid ballots, invalid poll and each candidate item, the present invention is suitable for different type size and the voting process of different time span, and full disclosure preserves the chain transaction for record of transferring accounts to ensure the transparency and fairness of voting process.
However, none of Su teaches or suggests, particularly: “A method including: receiving authority to distribute, on behalf of a voter, vote-value among multiple answers designated on a ballot; determining to distribute an entirety of the vote-value among a subset of the multiple answers; committing the entirety of the vote-value to the subset by causing generation of a target committed token that bindingly assigns vote-value to at least one answer of the subset, the target committed token having a target encrypted form that conceals an amount of vote-value assigned; obfuscating the commitment of the vote-value to the subset by causing generation of a completion committed token that assigns a null value to at least one answer of the multiple answers that is not within the subset, the completion committed token having a completion encrypted form that conceals the null value assignment; and causing recordation of the committed tokens in one or more transactions on a distributed ledger.” as recited in independent claim 1. And the same reasoning applies to independent claims 11 and 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONAS A BAYOU whose telephone number is (571)272-7610.  The examiner can normally be reached on Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/YONAS A BAYOU/Primary Examiner, Art Unit 2434                                                                                                                                                                                                        03/20/2021